Citation Nr: 0802499	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-24 745	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1971; 
he served in Vietnam for one year and was awarded the Combat 
Infantryman's Badge (CIB).  He died in May 2004 at the age of 
54.  The appellant is the veteran's surviving spouse.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision issued by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

In November 2007, a hearing was held at the VA Central Office 
in Washington, D.C. before the undersigned, who is the Acting 
Veterans Law Judge rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

The death certificate shows that the veteran, who was not 
service-connected for any condition, died in May 2004.  The 
immediate cause of death is listed on the death certificate 
as fulminant hepatic failure.  In turn, that condition was 
said to be due to, or as a consequence of, Hepatitis C.  No 
other causes or contributing causes were  listed.  There was 
no autopsy. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 C.F.R. § 5103(a) notice obligation in the context of 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice 
in such a claim must include 1) a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death; 2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in June 2004.  However, review 
of record does not show that the letter contained all 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  

The appellant has contended that the veteran's Hepatitis C 
infection was incurred as a result of his duties in the 
military.  In VBA Fast Letter 04-13, it is noted that a 
"veteran may have been exposed to HCV during the course of 
his or her duties as a military corpsman, a medical worker, 
or as a consequence of being a combat veteran."  The veteran 
was a combat veteran as evidenced by his receipt of the CIB.  
However, no comprehensive review of the veteran's medical 
history with medical opinion evidence as to the likely 
etiology of any hepatitis has been obtained.  Nor has an 
analysis of risk factors been undertaken, including analysis 
of such factors as past substance use, post-service surgeries 
or in-service exposure to blood during combat.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  On remand such a 
medical opinion should be obtained.

In addition, it does not appear that the medical evidence of 
record is complete.  The appellant, in the VA Form 21-534 she 
submitted in June 2004, stated that the veteran had been 
treated at the VA Medical Center (VAMC) in Washington, D.C. 
from 1990 to 2004; none of these records are in the claims 
file.  Review of the evidence of record indicates that the 
veteran was treated for liver-related problems at Suburban 
Hospital in August 1987; at Holy Cross Hospital in August 
1997, and May 2003; at Washington Hospital Center in July 
2003, October 2003, and May 2004; and at Doctor's Community 
Hospital in April 2004.  None of the associated records have 
been obtained or added to the claims file.

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should, with the assistance of the 
appellant as needed, obtain the pertinent Workers 
Compensation records, court records and the SSA records and 
associate them with the claims file.  In addition, all of the 
relevant VA treatment records not already of record should be 
obtained and associated with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
opinions where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
evidence (medical and lay) not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (a) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  

The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  The letter should 
also request that the appellant provide 
any evidence in her possession that 
pertains to the claim. 

2.  All VAMC Washington, D.C. medical 
treatment records for the veteran dated 
between 1990 and 2004 should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
who treated the veteran for any liver 
disorder.  In particular, the AMC/RO 
should obtain the records from treatment 
provided at Suburban Hospital in 1987; at 
Holy Cross Hospital in August 1987, and 
May 2003; at Washington Hospital Center 
in July 2003, October 2003, and May 2004; 
and at Doctor's Community Hospital in 
April 2004.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for the appellant's 
records to be reviewed by a physician 
with expertise in infectious diseases.  
The reviewer should be provided with the 
claims file, including any records 
obtained pursuant to the above 
development, and a copy of this remand.  
The reviewer should render an opinion as 
to the etiology and onset date of the 
veteran's Hepatitis C infection.  

The reviewer must list and discuss all 
documented risk factors for the veteran; 
the reviewer should rank order the 
documented risk factors relative to the 
probability that the fatal Hepatitis C 
infection was etiologically related to 
the risk factor.  In particular, the 
reviewer should address the appellant's 
in-service medical occupation activities, 
his post-service alcohol and/or substance 
abuse, his medical and dental history and 
his social/sexual history.

Specifically, the reviewer is requested 
to provide an opinion as to whether the 
Hepatitis C listed as the underlying 
cause of the veteran's death was related 
to the appellant's period of military 
service from July 1968 to June 1971, 
including his one-year combat tour in 
Vietnam.  The basis of the opinion should 
be included in the document containing 
the opinion.

The reviewer should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the reviewer. 

5.  Upon receipt of the VA physician's 
report, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

